United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
S.S., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Baker, LA, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Frankie Sanders, for the appellant
Office of Solicitor, for the Director

Docket No. 15-1781
Issued: December 21, 2015

Case Submitted on the Record

DECISION AND ORDER
Before:
CHRISTOPHER J. GODFREY, Chief Judge
ALEC J. KOROMILAS, Alternate Judge
VALERIE D. EVANS-HARRELL, Alternate Judge

JURISDICTION
On August 25, 2015 appellant, through her representative, filed a timely appeal from a
July 22, 2015 merit decision of the Office of Workers’ Compensation Programs (OWCP).
Pursuant to the Federal Employees’ Compensation Act1 (FECA) and 20 C.F.R. §§ 501.2(c) and
501.3, the Board has jurisdiction over the merits of this case.
ISSUE
The issue is whether appellant has established an injury in the performance of duty on
January 15, 2013.
FACTUAL HISTORY
On January 22, 2013 appellant, then a 49-year-old letter carrier, filed a traumatic injury
claim (Form CA-1) alleging that she sustained a right-side lower back injury on January 15, 2013

1

5 U.S.C. § 8101 et seq.

while picking up a tray of mail. The reverse of the form indicated that appellant stopped
working on January 15, 2013.
In support of the claim OWCP received a (Form CA-16) (authorization for examination
and/or treatment) dated January 15, 2013 and signed by a supervisor. The physician’s portion of
the form, completed by Dr. Karenlyn Smith, a Board-certified family practitioner, provided a
diagnosis of cervical and thoracic strain. Dr. Smith also provided a narrative report dated
January 15, 2013 with a history that appellant was picking up a tray of mail, and the tray and
mail fell to the ground, with her stumbling and feeling an instantaneous shock of pain.
In a narrative statement dated January 15, 2013, appellant alleged that on that day she
was on her route when her supervisor arrived in a truck with additional mail. According to her,
the supervisor opened the side door and appellant “began picking up the tray” of mail that
included delivery point sequence (DPS) and flats, which weighed more than her 15-pound lifting
restriction. Appellant asserted that as she was picking up the tray she began dropping it and she
fell to the ground with the tray. She alleged that the supervisor began to help her get the mail off
the ground when she felt a sharp pain in the right side of her low back.
An employing establishment human resources specialist submitted a January 17, 2013
letter indicating that appellant was working with a 20-pound lifting restriction. The specialist
asserted that the diagnosis in the CA-16 form appeared to be related to a prior injury.
By statement dated January 15, 2013, appellant’s supervisor indicated that she took three
trays of mail to appellant, one containing the DPS mail, and two the case mail and flats. The
supervisor stated that she picked up a tray of cased letters and flats and placed it in appellant’s
vehicle. Then she took a second tray and attempted to hand it to appellant, asking if appellant
could handle it. Appellant indicated yes and placed her hands on the tray, but the supervisor did
not release the tray. According to the supervisor, appellant slowly let her end of the tray fall, but
no mail fell out of the tray. Appellant then took a step backward, but at no time did she indicate
that she was in pain or complain of pain. The supervisor reported that later that day appellant
asserted that she had a back injury and the she went for treatment. As to work restrictions, the
supervisor indicated that the tray was not in excess of lifting restrictions, and appellant was
always told to split the mail if she even suspected a tray was too heavy for her to lift. She opined
that appellant’s claim for injury may be in retaliation for an investigation of appellant on the
prior day regarding a gasoline station incident.
OWCP sent letters dated February 1, 2013 to appellant and the employing establishment,
requesting additional evidence. Appellant was requested to complete a questionnaire with
respect to the incident and any prior symptoms.
The evidence from the employing establishment also included a February 14, 2013 letter
from appellant’s postmaster, who noted that appellant had been working with restrictions without
incident since July 7, 2012. The postmaster reported that there was only a foot of mail in each
tray, and appellant was incorrect in stating that any single tray contained both DPS and flats.
The postmaster also confirmed that appellant’s lifting restriction was 20 pounds. There is also a
response from the supervisor dated February 14, 2013 on a form with questions regarding

2

appellant’s allegations. The supervisor reiterated her prior statement that neither appellant nor
any mail fell to the ground, and the trays weighed less than 20 pounds.
By decision dated April 5, 2013, OWCP denied the claim for compensation. It found that
appellant had not established that an employment incident occurred as alleged.
On April 29, 2013 appellant requested reconsideration of her claim. She submitted a
statement asserting that she picked up a tray of mail with DPS and flats, and that it was over the
15-pound lifting restriction. Appellant asserted that, as she was picking up the tray, it fell to the
ground and she stumbled as the tray was falling. The supervisor then began picking up the mail.
Appellant reported “at the time of this” she felt a sharp pain in her right side. Appellant’s
representative also submitted an April 22, 2013 statement that the tray weighed over 15 pounds
as “the mail was brought in a plastic tray and should have been on a box tray.” The
representative asserted that appellant had stumbled backward, but did not say she fell.
According to the representative, “As [appellant] attempted to pick up the tray of mail, she felt a
sharp pain from her neck to the back on the right side.”
By decision dated June 12, 2013, OWCP reviewed the case on its merits and denied
modification. It found that appellant had not established an incident as alleged.
The record indicates that on June 21, 2013 OWCP received a June 14, 2013 statement
from the supervisor, who indicated that she was responding to appellant’s reconsideration
request and statement from her representative. The supervisor reported that she stood by her
original statements and that the January 15, 2013 incident did not occur as appellant alleged.
Appellant submitted a letter to her congressional representative alleging that she had injured
herself when lifting a tray of mail that was over her work restrictions. On June 28, 2013 OWCP
received a statement of that date from a Cheryl Brown, who stated that appellant came with her
supervisor on January 15, 2013 to a medical clinic. The witness reported that the supervisor did
not “state any points of disagreement concerning the injury” at that time.
On July 22, 2013 appellant again requested reconsideration. By decision dated
October 15, 2013, OWCP reviewed the merits of the claim and denied modification. It found
that the factual component of the claim had not been established.
Appellant again requested reconsideration on December 5, 2013. In a November 19,
2013 statement, she argued that she had established the factual and medical elements of her
claim. Appellant discussed the medical evidence and argued that she had met her burden of
proof. She also submitted a November 20, 2013 report from Dr. Roy Berkowitz, a Boardcertified surgeon. Dr. Berkowitz provided a history that appellant was lifting a tray of mail,
stumbled backward, and the mail fell to the ground. He reported that he examined her on
March 26, 2013 and objective findings had been consistent with an injury on January 15, 2013.
Dr. Berkowitz opined that appellant did suffer an injury as reported on January 15, 2013, based
on his review of the medical history and his own examination. Appellant also submitted an
April 11, 2014 report from Dr. Edward Chorette, an emergency medicine specialist.
Dr. Chorette provided a history that she was lifting a heavy object at work and experienced
severe low back pain. He provided results on examination and diagnosed a lumbar sprain.

3

By decision dated April 29, 2014, OWCP reviewed the merits of the claim and denied
modification. It reviewed appellant’s arguments with respect to the evidence. OWCP then
reviewed the reports of Dr. Berkowitz and Dr. Chorette. As to Dr. Berkowitz, OWCP found that
“while the report was not entirely sufficient to meet [appellant’s] burden of proof to establish the
claim, it raised an uncontroverted inference between the claimed injury or disability and your
employment activities.” Then OWCP asserted, “Dr. Berkowitz does not provide an opinion as to
whether there is a prior preexisting condition or whether the work activities caused or aggravated
a preexisting condition on either a temporary or permanent basis.” As to Dr. Chorette, OWCP
found that he did not “provide an opinion as to whether there is a prior preexisting condition or
whether the work activities caused or aggravated a preexisting condition on either a temporary or
permanent basis.” The conclusion of the decision finds that appellant “did not respond to the
Questionnaire for Completion, and as such correlation of a proper history with a diagnosis by a
qualified physician cannot be made, and the first component of [f]act of [i]njury has not been
met.”2
On April 23, 2015 appellant again requested reconsideration. She argued that it appeared
her claim had been denied based on the medical evidence. On May 12, 2015 appellant submitted
a May 1, 2015 report from Dr. Jeffrey Andry, a Board-certified family practitioner. Dr. Andry
indicated that she complained of right shoulder pain.
By decision dated July 22, 2015, OWCP reviewed the merits of the claim and denied
modification. It reviewed the factual and medical evidence submitted and found the factual
component of the claim had not been established.
LEGAL PRECEDENT
FECA provides for the payment of compensation for “the disability or death of an
employee resulting from personal injury sustained while in the performance of duty.”3 The
phrase “sustained while in the performance of duty” in FECA is regarded as the equivalent of the
commonly found requisite in workers’ compensation law of “arising out of and in the course of
employment.”4 An employee seeking benefits under FECA has the burden of establishing that
he or she sustained an injury while in the performance of duty.5 In order to determine whether
an employee actually sustained an injury in the performance of duty, OWCP begins with an
analysis of whether “fact of injury” has been established. Generally, “fact of injury” consists of
two components which must be considered in conjunction with one another. The first
component to be established is that an employment incident occurred. The second component is
whether the employment incident caused a personal injury, and generally this can be established
only by medical evidence.6
2

OWCP apparently was referring to the February 1, 2013 questionnaire.

3

5 U.S.C. § 8102(a).

4

Valerie C. Boward, 50 ECAB 126 (1998).

5

Melinda C. Epperly, 45 ECAB 196, 198 (1993); see also 20 C.F.R. § 10.115.

6

See John J. Carlone, 41 ECAB 354, 357 (1989).

4

Rationalized medical opinion evidence is medical evidence that is based on a complete
factual and medical background, of reasonable medical certainty and supported by medical
rationale explaining the nature of the relationship between the diagnosed condition and the
specific employment factors identified by the claimant. The weight of medical evidence is
determined by its reliability, its probative value, its convincing quality, the care of the analysis
manifested, and the medical rationale expressed in support of the physician’s opinion.7
ANALYSIS
Appellant has alleged that she sustained an injury in the performance of duty on
January 15, 2013. A proper analysis of the issue, as discussed above, is to first determine
whether the evidence establishes an employment incident. If the details of an employment
incident are established, then the medical evidence is reviewed to determine if a diagnosed
condition is causally related to the employment incident.
In the present case, OWCP decisions do not properly analyze the issues presented in this
case. Although it reviewed some of the medical evidence, at the same time OWCP indicated that
it had not accepted that an employment incident occurred, but the evidence of record clearly
indicated that an employment incident occurred on January 15, 2013.
Appellant alleged in her initial statement dated January 15, 2013 that she had picked up a
tray of mail, began dropping it and both she and the mail fell to the ground. In later statements
she alleged that she did not fall, but stumbled backward. Appellant’s supervisor was a witness to
the incident and reported that appellant did not pick up a tray of mail, but it was handed to
appellant and the supervisor never let go of the tray. The supervisor indicated that the tray
slowly went to the ground and appellant then backed away. She provided a detailed description
of the January 15, 2013 incident.
The proper analysis requires a finding as to the specific details of the January 15, 2013
employment incident. If OWCP accepts the supervisor’s version of the incident based on the
evidence of record, then it should make such a finding. Once the determination is made as to the
incident, then the medical evidence should properly be reviewed to determine if there was an
accurate history and a probative medical opinion on causal relationship. In this case, OWCP
asserted that it was not accepting the factual component of fact of injury, but then reviewed
some, but not all, of the medical evidence. As to the medical evidence reviewed, it did not make
proper findings. The findings with respect to Dr. Berkowitz’ November 20, 2013 report, for
example, were inconsistent and not properly explained. OWCP appeared to find that it was
sufficient to require further development as it raised an uncontroverted inference of causal
relationship,8 and then found that the opinion was not sufficient on causal relationship.

7

Jennifer Atkerson, 55 ECAB 317, 319 (2004).

8

It is well established that, when an uncontroverted inference of causal relationship is raised, OWCP is obligated
to further develop the medical evidence. Supra note 6 at 354.

5

It is a well-established principle that OWCP must make proper findings of fact and a
statement of reasons in its final decisions.9 The case will be remanded to OWCP for a proper
review of the evidence and findings on the issue presented. After such further development as
may be deemed necessary, OWCP should issue a de novo decision.
CONCLUSION
The Board finds that the case is not in posture for decision and will be remanded to
OWCP.
ORDER
IT IS HEREBY ORDERED THAT the decision of the Office of Workers’
Compensation Programs dated July 22, 2015 is set aside and the case remanded for further action
consistent with this decision of the Board.
Issued: December 21, 2015
Washington, DC

Christopher J. Godfrey, Chief Judge
Employees’ Compensation Appeals Board

Alec J. Koromilas, Alternate Judge
Employees’ Compensation Appeals Board

Valerie D. Evans-Harrell, Alternate Judge
Employees’ Compensation Appeals Board

9

See Arietta K. Cooper, 5 ECAB 11 (1952); 20 C.F.R. § 10.126.

6

